Name: Commission Regulation (EEC) No 1831/79 of 3 August 1979 on common arrangements for imports of woven pile fabrics and chenille fabrics (category 32), originating in Hong Kong
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 212/ 14 Official Journal of the European Communities 20 . 8 . 79 COMMISSION REGULATION (EEC) No 1831/79 of 3 August 1979 on common arrangements for imports of woven pile fabrics and chenille fabrics (category 32) originating in Hong Kong THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( x ), as amended by Regulation (EEC) No 1176/79 (2 ), and in particular Articles 11 and 15 thereof, Article 1 Importation into the Community of the category of products originating in Hong Kong specified in the Annex hereto shall be subject to the quantitative limits given in thatAnnex and to the provisions of Article2(l ). Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limitations may be established ; whereas authorizations for exports to the Community of woven pile fabrics and chenille fabrics ( category 32) issued by Hong Kong have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Article 2 1 . Products as referred to in Article 1 shipped from Hong Kong to the Community between 1 January 1979 and the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released without delay subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period .Whereas, in accordance with paragraph 5 of the said Article, Hong Kong was notified on 11 May 1979 of a request for consultations ; whereas following those consultations it is desirable to make the products in question subject to quantitative limitations for the years 1979 to 1982 ; 2 . Imports of products shipped from Hong Kong to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Hong Kong on or after 1 January 1979 and released for free circulation shall be set off against the quantitative limit established for 1979 . Whereas the products in question exported from Hong Kong between 1 January 1979 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1979 ; Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities . It shall apply until 31 December 1982 . (!) OJ No L 365 , 27 . 12 . 1978 , p . 1 . ( 2 ) OJ No L 149, 18 . 6 . 1979 , p . 1 . 20. 8 . 79 Official Journal of the European Communities No L 212/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1979 . For the Commission Ã tienne DAVIGNON Member of the Commission No L 212/16 Official Journal of the European Communities 20 . 8 . 79 ANNEX Cate ­ gory CCT heading No NIMEXE code (1979 ) Description Member States Units Quantitative limits from 1 January to 31 December 1979 1980 1981 1982 32 ex. 58.04 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 Woven pile fabrics and chenille fabrics ( other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ) : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics ) of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK EEC Tonnes 110 184 80 70 3 600 300 20 4 364 183 251 130 98 3 633 303 28 4 626 275 314 183 137 3 651 305 39 4 904 376 382 247 168 3 670 307 48 5198